           Case 1:18-cv-00637-RP Document 54 Filed 11/14/18 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DEFENSE DISTRIBUTED and SECOND                     §
AMENDMENT FOUNDATION, INC.,                        §
                                                   §
                Plaintiffs,                        §
                                                   §
v.                                                 §            1:18-CV-637-RP
                                                   §
GURBIR GREWAL, in his official capacity            §
as New Jersey Attorney General,                    §
MICHAEL FEUER, in his official capacity            §
as Los Angeles City Attorney,                      §
ANDREW CUOMO, in his official capacity             §
as New York Governor,                              §
MATTHEW DENN, in his official capacity             §
as Attorney General of the State of Delaware,      §
JOSH SHAPIRO, in his official capacity             §
as Attorney General of Pennsylvania, and           §
THOMAS WOLF, in his official capacity              §
as Pennsylvania Governor,                          §
                                                   §
                Defendants.                        §

                                                ORDER

        Before the Court is Plaintiffs’ unopposed motion to extend the filing deadline and page

limits for their response to Defendant Michael Feuer’s motion to dismiss. (Dkt. 51). Having

considered the motion, the Court will grant it in part and deny it in part.

        Plaintiffs’ request for a two-week extension to respond to Defendant Feuer’s motion to

dismiss, (Dkt. 50), is unopposed. The Court agrees with Plaintiffs that the extension will afford them

adequate time to respond. With respect to Plaintiffs’ request for an extension of the filing deadline,

the motion will be granted.

        Plaintiffs’ request to exceed page limits, however, is excessive. Local Rule CV-7 limits to 20

pages both dispositive motions and responses to dispositive motions, absent authorization by the

court. See W.D. Tex. Loc. R. CV-7(d) and (e). Defendant Feuer’s motion to dismiss is 18 pages long.
           Case 1:18-cv-00637-RP Document 54 Filed 11/14/18 Page 2 of 2



(Dkt. 50). The Court is mindful of the number of issues presented in the motion to dismiss and the

fact that Plaintiffs’ request to exceed page limits is unopposed. But, the Court does not agree that

Plaintiffs require 40 pages to adequately respond to Defendant Feuer’s 18-page motion. The Court

will deny the motion with respect to this relief requested.

        Accordingly, it is ORDERED that Plaintiffs’ motion to extend the filing deadline and page

limits is GRANTED IN PART. With respect to the request to extend the filing deadline, the

motion is GRANTED. Plaintiffs’ response to Defendant Feuer’s motion to dismiss is due on or

before November 23, 2018. With respect to the request to exceed page limits, Plaintiffs’ motion is

DENIED.

        SIGNED on November 14, 2018.




                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                   2
